FILED
                           NOT FOR PUBLICATION                              DEC 17 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRISTINA M. CHAPPELL,                          No. 13-36012

              Plaintiff - Appellant,            D.C. No. 3:12-cv-05302-RBL

 v.
                                                MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                     Argued and Submitted December 9, 2015
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.

      Plaintiff Christina M. Chappell appeals the district court’s decision affirming

the Social Security Administration’s denial of disability benefits. We affirm.

      The Administrative Law Judge (“ALJ”) did not err at steps four and five, as she

gave specific, legitimate reasons based on substantial evidence for giving greater


         *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
weight to non-examining sources than to treating and examining sources; specific,

clear, and convincing reasons for finding Chappell’s testimony not credible; and

germane reasons for rejecting Chappell’s mother’s lay testimony. See Molina v.

Astrue, 674 F.3d 1104, 1111-14 (9th Cir. 2012).

      Although the ALJ erred at step three by relying on Dr. Moore’s testimony to

find that Chappell did not meet Listing 12.04’s paragraph C criteria when Dr. Moore

did not specifically testify about the paragraph C criteria, the error was harmless in

light of the other evidence in the record. See id. at 1115.

      AFFIRMED.




                                           2